DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 8-16 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 7/8/2022, 10/29/2020, and 1/18/2021 have been acknowledged by the Office.

Election/Restrictions
	Claims 1-7 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions (I and III) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlman et al., hereinafter ‘Perlman’ (US 20100264182 A1).
In regards to Claim 8, Perlman teaches: A user interface housing (10 – Fig. 1) for a patient support apparatus (Para 0014 – ‘wheelchair, etc.’) comprising: a body (81 – Fig. 2, Para 0018) including an upper portion (80 – Fig. 2, Para 0018) and a lower portion (40 – Fig. 3A); first and second ribs (52 – Fig. 3A) extending between the upper portion and the lower portion (Para 0029 and Fig. 4A), the first and second ribs defining first and second channels (60 – Fig. 4A), respectively; and a locking body (82 – Fig. 4A) slidably disposed between the first and second ribs (Fig. 4A), the locking body including a latch mechanism (92 – Fig. 4A and 6A, Para 0029 and 0033) configured to secure the locking body in position (Para 0029 and 0033), wherein the locking body defines an access notch (see annotated Fig. 6A) configured to receive a tool (94 – Fig. 4A and 6A, see note #1 below) for selectively releasing the latch mechanism (Para 0029 and 0039).  
Note #1: The Examiner reviewed the definition of a tool, and as stated from Vocabulary.com a tool is ‘a piece of equipment that you use with your hands to make or repair something’. Therefore it is understood that the gripper portions of [94] can act as a tool since it can engage or disengage (make tight or loosen, similar to a screwdriver or flat head) the teeth by use of one’s hands.

    PNG
    media_image1.png
    387
    473
    media_image1.png
    Greyscale

Annotated Fig. 6A from Perlman
In regards to Claim 10, Perlman teaches: The user interface housing of claim 8, wherein the locking body (82) includes a flange (89 – Fig. 1, Para 0037) defining a recess (106 – Fig. 1, Para 0037) configured to retain an upper edge (106 – Fig. 1, Para 0037) of a user interface (100).  

In regards to Claim 11, Perlman teaches: The user interface housing of claim 8, wherein the latch mechanism (92) includes a flexible body (see annotated Fig. 6A.1) comprising: a first projection (90 left side – Fig. 6A) disposed adjacent a first aperture (see annotated Fig. 6A.1) defined by the locking body (82); a second projection (90 right side – Fig. 6A) laterally spaced from the first projection (see annotated Fig. 6A.1) and disposed adjacent a second aperture (see annotated Fig. 6A.1) defined by the locking body; and a connecting portion (see annotated Fig. 6A.2), wherein the connecting portion couples the first and second projections (see annotated Figs. 6A.1 and 6A.2).  

    PNG
    media_image2.png
    527
    666
    media_image2.png
    Greyscale

Annotated Fig. 6A.1 

    PNG
    media_image3.png
    583
    744
    media_image3.png
    Greyscale

Annotated Fig. 6A.2

In regards to Claim 12, Perlman teaches: The user interface housing of claim 11, wherein the first and second projections (90 left and right side – Fig. 6A) move to a retracted position (Para 0039 – ‘out of engagement’) relative to the first and second apertures, respectively, upon downward movement of the connecting portion (depending upon the relative position one is looking at the connecting portion, the user can apply a downward force onto the projections to make the retracted position, see dotted lines of 90 in Fig. 6A).  

In regards to Claim 13, Perlman teaches: The user interface housing of claim 12, wherein the locking body (82) is configured to slide between the upper portion (80) and the lower portion (40) when the first and second projections are in the retracted position (Para 0039).  

In regards to Claim 14, Perlman teaches: The user interface housing of claim 11, further comprising: a plurality of teeth (78 – Fig. 4A) disposed within the first and second channels (60 – Fig. 4A), respectively, each of the first and second projections (90 – Fig. 6A) is configured to engage at least one tooth surface when in an extended position (90 engages 78 as shown in Fig. 6A, Para 0029 ‘two pawls 90 for engagement with the ratchet teeth 78’).  

In regards to Claim 15, Perlman teaches: The user interface housing of claim 8, further comprising: a shelf (42 – Fig. 1) disposed at the lower portion of the body (40 – Fig. 1); and first and second stoppers (89 – Fig. 2 and 46 – Fig. 2, wherein 46 is directly coupled to shelf and 89 is indirectly coupled to the shelf) operably coupled with the shelf (Fig. 2), wherein the first and second stoppers are configured to retain a lower edge (the first and second stoppers could retain a lower edge 102 of the stoppers, however that is dependent if the user interface is flipped or in what direction it is facing) of a user interface (100 – Fig. 1) within the shelf.  
In regards to Claim 16, Perlman teaches: The user interface housing of claim 15, wherein the first and second stoppers (89 and 46 – Fig. 2) are adjustable on the shelf along a horizontal plane (see annotated Fig. 1.1) to define different widths (see annotated Fig. 1.1).

    PNG
    media_image4.png
    575
    746
    media_image4.png
    Greyscale

Annotated Fig. 1.1 from Perlman
Allowable Subject Matter
	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: In regards to Claim 9, the prior art of Perlman teaches a locking body, a notch and a rear end. However, the prior art of Perlman does not disclose, teach or render obvious that the access notch would be able to be displaced to an upper end of the locking body. As currently shown in Fig. 6A of Perlman, the locking notch is at a lower end on the rear side of the locking body. The Examiner believes it would be non-obvious to displace such notch as the element would fail to bring its intended function to the device at hand.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673